ES |

Lee

MINISTÈRE DE L'ENVIRONNEMENT
ET DES FORÈTS

RÉPUBLIQUE DU CAMEROUN
PAIX - TRAVAIL - PATRIE

CONVENTION PROVISOIRE D'EXPLOITATION

CAHIER DES CHARGES .
#.0148

CONCESSION FORESTIÈRE N° 1002- UFA 08 006

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom : SOCIETE FORESTIERE DE BOURAKA (SFB)
Adresse : BP. 12859 YAOUNDE

Téléphone :22 29 07

Fax 1223643

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 69 920 h

a

SITUATION DE LA CONCESSION FORESTIÈRE :

Province : CENTRE À

_ © Département LMBAM ET KIM \

| Arrondissement  : YOKO ; \
Commune : YOKO 08- o4 04

DATE LIMITE DE VALIDITÉ

Generated 4, CamScannér
Le présent cahier des charges comporte des clauses générales el des clauses
particulières. Les clauses générales concernent les prescriplions techniques relatives
à l'exploitation forestière el les prescriplions d'aménagement que doil respecter
l'exploilant. Les clauses particulières concernent les charges financières el indiquent

les obligations de l'exploitant en matière de trans-formation des bois, d'installations
industrielles et de réalisation d'oeuvres sociales. -

A - CLAUSES GÉNÉRALES

Article 4er: L'exploitation forestière ne doit apporter aucune entrave à l'exercice de
droits d'usage des villageois. :

Article 2: Le diamètre minimum d'exploitation est fixé par essence suivant le
tableau ci-après :
Essence Nom vernaculaire Nom scientifique D.m.e:

Nom commercial {em}
Catégorie exceptionnelle
[Agba/Tola Sidong Gossweilerodendron balsamiferum | 100
Afrormosia/Assamela Obang Péricopsis elata . -400
Obang/Kokrodua LÉ :
Iroko JAbang Chlorophora excelsa TT,
Moabi Adjap Baïllonnella toxisperma [100 À
[Sapelil lAssié Entandrophragma cylindricum 100
Catégorle |
Acajou à grandes feuilles Dalehi Khaya grandifolia 80
Acajou blanc Mariguna Khaya anthotheca 80.
lAcajou de bassam igollon Khaya ivorensis BD
Aiélé/Abel Abel Canarium schweinfurthit —69
lAyous/Obéché/Samba Samba/Ayous _ Triplochyton scleroxylon ‘50 _.
Bilinga lAkondok © [Nauclea diderrichii : eo |
Bossé clair Ebegbemva Guarea cedrata -B0
Bossé foncé Mbollon Guarea thompsonir +25" —-60
Bubinga rose Essingang _ Guibourtia tessniannil ;
Bubinga rouge ___[Oveng ossé Guibouria demeusei
Daberma/Alui JAtui Pipladeniastrum africanum
Dibétou/Bibolo Bibolo Lovoa lrichilioides ”

Mbanga Campo

Afzelia bella

Doussié/Bella
Doussié blanc/Apa

IMbanga afum

Afzelia pachyloba

JPachyloba

lAfzelia bipindensis

Doussié rouge _JMbanga
Doussié Sanaga Mbanga Sanaga lAfzelia africana
. [Kossipo JAtom assié Entandrophragma candollei
Okoumé Okoumé Aucoumea klaineana
[Ovengnkol Ovengnkol Guibourtia chié
Sipo Asseng assié Enlandrophragma utile
[Tiama Ebéba [Entandrophragma angolense 80
Tiama Congo Ebéba Congo Entandrophragma congolense 80
Zingana —_ JAmukZingana/Alen élé Microberlinia bisulcala 80

2

PA

‘Generated by CamScannef

Essence Nom vernaculaire Nom scientifique Dime.
Nom commercial {em)
Cätégorie Ill (suite |
Andok Boubwé/Mbouboui Irvingia gabonensis 50 |"
Angalé/Ovoga Angalé Poga oleosa __50
jAngongui/Onzabili Angonqui Antrocaryon klaineanum 50
JAngueuk Angueuk Ongokea gore 30
Atom Atom Dacryodes macrophylla 50
Bodioa Noudougou Anopysis klaineana 50
Dambala Dambala Discoglypremna caloneura 50
Diana/Cellis/Odou Odou vrai Céltis tesmanni, Celis spp. . 505
Divida Olom Scorodophloeus zenkeri
Douka/Makoré ___ {Nom adjap élang Tieghemella africana
Ebiara/Abem Abem yoko Berlinia grandiflora
Ebiara Edéa/Abem Edéa Abe Edéa Berlinia bracteosa
Ékouné Nom éteng Coelocaryon preussi
Emien/Ekouk Ekouk Alstonia bonnei
Essak Essak/Sélé Albizia glaberrima
Essesang Essesang Ricinodendron heudelotil -
Esson Esson/Goundou Stemonocoleus micranthus 50
Eveuss/Ngon Ngon _ Kiainedoxa gabonensis [ 50 Li
Eveuss à petites feuilles Obangon _- : Klainedoxa microphylla 50
‘ [Eyek Eyek 7: .|[Paghyeläsma tessrganni =<0
Eyong _ Eyong Eribroma oblogum 50
Fromager/Ceiba Doum Ceiba pentandra 50
lantandza/Evouvous Evouvous Albizia ferruginea 50 _|
Kanda a Kanda s Beilschmiedia anacardioïdes 50
Kioro/Asila koufani JAsila koufani ‘ [Maranthes chrysophylla 50
Kondroti/Ovounga JOvounga Rodognaphalon brevicuspe 50
Kotibe Ovoé “_]Nesogordonia papaverifera 50
Kumbi/Ekoa Ekoa 5 Lannéa welwitschit + 7 50
Landa Landa Erythroxylum mannï 50
Lati/Edjil Edjil JAmphimas ferrugineus 50
Mambodé/Amouk Amouk Detarium macrocarpum 50
[Moambé ù Mio (Enantia chloranthe 50
Mutondo/Funtumia Ndamba/Ngon ndamba Funtumia elastica, F. africana 50
Niové [M'bonda Staudia kamerunensis 50
Oboto/Abotzok Abotzok Mammea africana 50
Olélang/Yunqu Olélang 5 Drypetes gossweileri. D. preussi 50
Osanga/Sikong Sikong l Pteleopsis hylodendron 50
lozigo lassa Dacryodes buetneri .50
Pao Rosa Nom nsas Svwrartzia fistuloides 50
. [Rikio [Assam vrai ÜUapaca quineensis 50
ali Elon/Ganda Erythropleum iorense, 50 *
Enthropleum suaveolens
VilexEvino/Evoula Evoula Vitex grandifolia 50
Wengé Awongo Millettia laurent 50

Ce diamètre est pris à 1,30m du sol ou immédiatement au-dessus des contreforts.

4

/
l

Gen

erated by CamScanner

ek:.-

Loi des Finances.
tion en vigueur. Les

infres tructures socio-économiques

‘Generated by CamScanner
